Citation Nr: 0509380	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  95-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to April 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating decision, by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Waco. Texas.  

The case was previously before the Board in January 2001 and 
August 2003, and was remanded for additional development and 
adjudication.  Regrettably, as discussed below, the appeal is 
being REMANDED to the Agency of Original Jurisdiction (AOJ), 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

With respect to the claim of entitlement to service 
connection for PTSD, the veteran contends that this condition 
was caused as a direct result of the stressful events he 
experienced in service.  While information of record reflects 
that the AOJ adjudicated and processed this claim for appeal 
on that basis, the record contains no document that satisfies 
the notification requirements of the VCAA for this claim.  As 
a result, corrective action is needed to satisfy those 
requirements.

Accordingly, the matter is hereby REMANDED to the AOJ for the 
following action

1.  With respect to the issue of 
entitlement to service connection for 
PTSD, the AOJ should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should indicate what, if any, 
information and evidence not previously 
provided to the VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim for 
service connection for PTSD.

2.  The AOJ should then undertake any 
other development required to comply with 
the VCAA and implementing regulations.

3.  Then, the AOJ should readjudicate the 
issue of entitlement to service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  
If the determination remains adverse to 
the veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran needs to take no action until 
otherwise notified, but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




